          Case 1:20-cv-06539-JMF Document 139 Filed 11/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
IN RE CITIBANK AUGUST 11, 2020 WIRE                                    :     20-CV-6539 (JMF)
TRANSFERS                                                              :
                                                                       :          ORDER
---------------------------------------------------------------------- X


JESSE M. FURMAN, United States District Judge:

        As discussed, and for the reasons stated on the record, during the telephone conference

conducted before the Court on November 9, 2020:

       In connection with the submissions due November 13, 2020, the parties may file a list
        identifying any evidence to which the parties stipulate to admissibility.

       No later than November 19, 2020, the parties shall file a proposed agreed-upon order
        governing protocols for trial (e.g., how impeachment materials are to be provided). (The
        parties shall file it on ECF and, the same day, email a Microsoft Word version to the
        Court.) If the parties are unable to agree, in whole or in part, they shall include a redline
        identifying areas of disagreement. The parties shall include in this filing a revised
        estimate of the length of trial.

       No later than November 20, 2020, each side shall file, with respect to each direct-
        testimony declaration submitted by the opposing side, a chart with three columns:
        (1) listing any paragraph number of the declaration to which the side objects; (2) the text
        of the paragraph subject to objection; and (3) the basis for the objection.

       The parties should be prepared for trial to be held from 9:00 a.m. to 5:00 p.m. each day.

       The parties are reminded that Rule 615 of the Federal Rules of Evidence applies to the
        declarations submitted by witnesses just as it would if the witnesses provided live
        testimony in open court. That is, fact witnesses may not read any declaration of another
        witness (unless and until the Court grants leave to do otherwise otherwise consistent with
        the letter and spirit of Rule 615).

        SO ORDERED.

Dated: November 10, 2020                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
